ACCEPTED
                                                                               01-15-00390-CV
                                                                    FIRST COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                           8/7/2015 3:44:56 PM
                                                                         CHRISTOPHER PRINE
                                                                                        CLERK

                         No. 01-15-00390-CV
  _______________________________________________________________
                                                          FILED IN
                                                   1st COURT OF APPEALS
                  IN THE FIRST COURT OF APPEALS        HOUSTON, TEXAS
                         HOUSTON, TEXAS            8/7/2015 3:44:56 PM
  _______________________________________________________________
                                                   CHRISTOPHER A. PRINE
                                                           Clerk
        JOHN T. PRESTON and C CHANGE INVESTMENTS, LLC,
                            Appellants,
                               v.

        EMJO INVESTMENTS, LTD. and H.J. VON DER GOLTZ,
                             Appellees.
  _______________________________________________________________

       On Appeal from the 215th District Court of Harris County, Texas,
                     Hon. Elaine H. Palmer, presiding
                    Trial Court Cause No. 2011-44058
  _______________________________________________________________

                APPELLANTS’ UNOPPOSED MOTION
                     FOR EXTENSION OF TIME
_______________________________________________________________
TO THE HONORABLE FIRST COURT OF APPEALS:

      Appellants John T. Preston and C Change Investments file this unopposed

motion for an extension of time to file their reply brief, pursuant to Rule 10.5(b) of

the Texas Rules of Appellate Procedure.

      This is Appellants’ first request for an extension of time to file their reply.

Appellees filed their brief on July 29, 2015, making Appellants’ reply due August

18, 2015.

      Because the Appellants are appealing an interlocutory order denying their

special appearances, this is an accelerated appeal. TEX. CIV. PRAC. & REM. CODE §

51.014(a)(7). This is not a parental termination or child protective case.

      Appellants now request a two-week extension of time to file their reply

brief, making it due Tuesday, September 1, 2015.           Appellants’ lead counsel

requests this extra time because she has a pre-planned family vacation during the

week of August 10. Appellants’ lead counsel has also been working on matters

including:

      • No. 14-13-00352-CV; BP Oil Pipeline Company v. Plains Pipeline, L.P.;

            in the Fourteenth Court of Appeals; Motion for Rehearing filed August 5,

            2015;

      • No. 4:15-CV-1783; Plains Gas Solutions, LLC v. Tennessee Gas Pipeline

            Company, LLC, et al.; in the United States District Court for the Southern
         District of Texas, Houston Division; presentation of argument supporting

         motion to remand scheduled August 10, 2015;

      • No. 15-0502; Noble Energy, Inc. v. ConocoPhillips Company; in the

         Supreme Court of Texas; Petition for Review due August 19, 2015;

      • No. 15-1428; Rosebud LMS Inc. v. Adobe Systems Incorporated; in the

         United States Court of Appeals for the Federal Circuit; Reply Brief due

         August 20, 2015.

      Counsel for appellees, Emjo Investments, Ltd. and H.J. von der Goltz, does

not oppose the relief requested in this motion.

      WHEREFORE, Appellants John T. Preston and C Change Investments, LLC

request a two-week extension of time to file their Reply Brief, making the brief due

Tuesday, September 1, 2015.
                                Respectfully submitted,

                                AHMAD, ZAVITSANOS, ANAIPAKOS,
                                ALAVI & MENSING, P.C.


                                By: /s/ Jane Langdell Robinson
                                Jane Langdell Robinson
                                Texas Bar No. 24062970
                                Monica Uddin
                                Texas Bar No. 24075195
                                Jamie Aycock
                                Texas Bar No. 24050241
                                1221 McKinney Street, Suite 3460
                                Houston, Texas 77010
                                713.655.1101
                                713.655.0062 Fax

                                ATTORNEYS FOR APPELLANTS
                                JOHN T. PRESTON and C CHANGE
                                INVESTMENTS, LLC


                      CERTIFICATE OF CONFERENCE
Under Texas Rule of Appellate Procedure 10.1(a)(5), I certify that on August 7,
2015, I conferred with Kelley M. Keller, attorney for Appellees Emjo Investments,
Ltd. and H.J. von der Goltz. Ms. Keller stated that appellees are not opposed to the
relief requested in this motion.


                                        /s/ Jane Langdell Robinson
                                           Jane Langdell Robinson
                        CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this document was served on
all counsel of record in this case, identified below, on August 7, 2015, by the
electronic filing manager and/or by facsimile:

Kelley M. Keller                           Eric Fryar
kkeller@ellison-keller.com                 eric@fryarlawfirm.com
Tracey N. Ellison                          Matthew Buschi
ELLISON KELLER                             mbuschi@fryarlawfirm.com
5120 Woodway Dr., Suite 6019               FRYAR LAW FIRM, P.C.
Houston, Texas 77056                       State Bar No. 24070495
Telephone: 713-266-8200                    912 Prairie, Suite 100
Fax: 713-266-8201                          Houston, Texas 77002-3145
Attorneys for Appellees Emjo               Fax: 281-605-1888
Investments, Ltd. and H.J. von der Goltz   Attorneys for all Intervenors/Plaintiffs

Asher Griffin
Chris Sileo
Sean Flammer
SCOTT, DOUGLASS &
MCCONNICO, LLP
600 Congress Ave., Ste 1500
Austin, Texas 78701-2589
Fax: 512-474-0731
Attorneys for Appellees Chalsys, MET,
and Lo




                                               /s/ Jane Langdell Robinson
                                                  Jane Langdell Robinson
4827-6081-4374, v. 1